DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims 1-6 are objected to because of the following informalities:-
	a.	Regarding claims 1-6, in claim 1, the phrase “the coverage area of the base station…” is suggested to be changed to “a coverage area of a base station…”.
	b.	In claim 1, the phrase “the number of algorithm blocks…” is suggested to be changed to “a number of algorithm blocks…”.
	c.	In claim 1, the phrase “the number of repititions…” is suggested to be changed to “a number of repetitions…”.
	d.	In claim 1, the phrase “the relevant service types…” is suggested to be changed to “relevant service types…”.
	e.	In claim 1, the phrase “the general system optimization blocks…” is suggested to be changed to “a general system optimization block…”.
	f.	In claim 1, the phrase “the last block…” is suggested to be changed to “a last block….”.
	g.	In claim 1, the phrase “the final user….” is suggested to be changed to “a final user…”.
	h.	In claim 1, the phrase “the repetition row…” is suggested to be changed to “the repetition row…”.
	g.	In claim 1, the phrase “the orthogonal frequency division multiplexing (OFDM) waveforms…” is suggested to be changed to “an orthogonal frequency division multiplexing (OFDM)…”.
	h.	In claim 2, the phrase “the preference of workload distribution…” is suggested to be changed to “a preference of workload distribution….”.
	i.	In claim 3, the phrase “the subcomponents…” is suggested to be changed to “a subcomponent…”.
	j.	In claim 4, the phrase “the random system input generation…” is suggested to be changed to “a random system input generation…”.
	k.	In claim 4, the phrase “the performance criteria are calculated…” is suggested to be changed to “a performance criteria is calculated…”.
	l.	In claim 5, the phrase “the automatic selection…” is suggested to be changed to “an automatic selection…”.
	m.	In claim 5, the phrase “the workload distribution…” is suggested to be changed to “a workload distribution…”.
	n.	In claim 6, the phrase “the final user parameters…” is suggested to be changed to “final user parameters…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed toward an abstract idea (see MPEP 2106.04(a)) which is non-statutory subject matter.  Claim 1 is directed to a method on the selection of user parameters, wherein it is the understanding of the Examiner that the process of “selecting” is a mental process which is deemed non-statutory subject matter.  Claim 1 recites limitations such as “determination of a system design such that the number of algorithm blocks (2) (6) (9) (11) (15) (17) that select the user parameters related to waveform and the number of algorithm blocks (5) (10) (16) that provide general system optimization and also the number of repetitions are decided for the given system; selection of the user parameters related to waveform of the system inputs (1) (4) (8) (13) that can be related with the users and the relevant service types and sending them to each one of the general system optimization blocks….”.  Based on the above disclosure, it is the understanding of the Examiner that the claim is directed to simply a selection (evaluation) of values (parameters) which is a mental process and deemed non-statutory subject matter.  As disclosed in MPEP 2106.04(a)(2), “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”   Therefore, since the claims are directed to a mental process, it is the understanding of the Examiner that the claimed is directed to non-statutory subject matter.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 13, 2022